United States Court of Appeals
                           FOR THE EIGHTH CIRCUIT
                                    ___________

                                    No. 10-2372
                                    ___________

Marion S. Harger,                    *
                                     *
               Appellant,            * Appeal from the United States
                                     * District Court for the
      v.                             * Eastern District of Missouri.
                                     *
Missouri Board of Probation and      *      [UNPUBLISHED]
Parole, et al.,                      *
                                     *
               Appellees.            *
                                ___________

                              Submitted: January 6, 2011
                                 Filed: January 18, 2011
                                  ___________

Before LOKEN, MURPHY, and BENTON, Circuit Judges.
                           ___________

PER CURIAM.

       Missouri inmate Marion Harger appeals the district court’s1 order dismissing
his 42 U.S.C. § 1983 action for failure to state a claim. After careful de novo review,
see Blankenship v. USA Truck, Inc., 601 F.3d 852, 853 (8th Cir. 2010), we agree with
the district court that Harger failed to allege a constitutional violation. He has no
liberty interest in parole, see Adams v. Agniel, 405 F.3d 643, 645 (8th Cir. 2005), and
he failed to show that application of the 2008 Missouri parole statutes and regulations,


      1
       The Honorable Stephen N. Limbaugh, Jr., United States District Judge for the
Eastern District of Missouri.
instead of those in effect in 1988 when his offenses were committed, resulted in either
an Ex Post Facto Clause or Equal Protection Clause violation. See Nolan v.
Thompson, 521 F.3d 983, 987-90 (8th Cir. 2008); McCall v. Delo, 41 F.3d 1219, 1221
(8th Cir. 1994).

      Accordingly, we affirm. See 8th Cir. R. 47B.
                     ______________________________




                                         -2-